ACCEPTED
                                                                                           03-15-00074-CV
                                                                                                   6445551
                                                                                THIRD COURT OF APPEALS
                                                                                           AUSTIN, TEXAS
                                                                                      8/11/2015 1:50:11 PM
                                                                                         JEFFREY D. KYLE
                                                                                                    CLERK
                            No. 03-15-00074-CV
                                                                     FILED IN
                    In the Third Court of Appeals 3rd AUSTIN,
                                                      COURT OF APPEALS
                                                               TEXAS
                            Austin, Texas         8/11/2015 1:50:11 PM
                                                                JEFFREY D. KYLE
                                                                     Clerk

               CORPSOL, INC., CORPORATE SOLUTIONS, INC.,
            CORPORATE SOLUTIONS SERVICES, INC., AND 4XE, INC.

                                   Appellants

                                       V.

    TEXAS PROPERTY AND CASUALTY INSURANCE GUARANTY ASSOCIATION,

                                    Appellee


                 APPEAL FROM CAUSE NO. D-1-GN-09-001428
           250TH JUDICIAL DISTRICT COURT OF TRAVIS COUNTY, TEXAS
                         HON. JOHN DIETZ PRESIDING


      UNOPPOSED SECOND MOTION FOR EXTENSION OF TIME
                 TO FILE APPELLANTS’ BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellants CorpSol, Inc., Corporate Solutions, Inc., Corporate Solutions

Services, Inc., and 4XE, Inc., file this second motion requesting a thirty-day

extension of time for filing their opening brief in the above-referenced appeal.

Appellants respectfully show:

      1.    Appellants’ brief is currently due on August 12, 2015.
      2.     Appellants request a 30-day extension of time, or until September 11,

2015, for filing their brief. Appellants have requested only one previous extension.

      3.     The demands of other cases have prevented the undersigned from

completing the brief by the current deadline. More specifically, the undersigned

has been occupied with the following matters:

             • finalizing and filing a petition for review in Tom Bennett and
               James B. Bonham Corp. v. Larry Wayne Grant, No. 15-0338 in the
               Supreme Court of Texas;

             • preparing and filing cross-appellant’s reply brief in Microsoft
               Corp. v. Michael Mercieca, No. 14-15-00024-CV in the Fourteenth
               Court of Appeals;

             • preparing a reply in support of relator’s mandamus petition in In re
               Brad Haskins and Sue Miller, No. 03-15-00406-CV before this
               Court;

             • appearing as lead counsel and preparing a motion for rehearing and
               motion for reconsideration en banc on behalf of the real party in
               interest in In re Seton Northwest Hospital, et al., No. 03-15-00269-
               CV before this Court;

             • preparing and filing an amended plea to the jurisdiction and a
               motion to compel arbitration and attending hearings in North
               Austin Muslim Community Center, Inc. v. Professional StruCIVIL
               Engineering, Inc. and Mirza Tahir Baig, No. D-1-GN-15-001715
               in the 345th Judicial District Court of Travis County, Texas; and

             • considering the prospects for a motion for rehearing or motion for
               reconsideration en banc in Richard Patrick Fagerberg v. Steve
               Madden, Ltd., SXSW, Inc., and W3 Event Specialists, Inc., No. 03-
               13-00286-CV before this Court.




                                         2
In addition, the undersigned was on a family trip out of state from July 21 through

July 28, was out of the office at a conference on August 6 and August 7, and has

now departed for a family vacation until August 18, 2015.

      4.     This case has not been set for submission. Therefore, no unnecessary

delay will result from the granting of this extension.

      5.     Appellee does not oppose the relief sought in this motion.

                         CONCLUSION AND PRAYER

      For these reasons, appellants respectfully request that the Court grant this

motion for extension of time, thus making their opening brief due on September

11, 2015. Appellants request all other appropriate relief to which they are entitled.

                                        Respectfully submitted,

                                        SMITH LAW GROUP LLLP

                                        /s/D. Todd Smith
                                        D. Todd Smith
                                        State Bar No. 00797451
                                        todd@appealsplus.com
                                        Brandy Wingate Voss
                                        State Bar No. 24037046
                                        brandy@appealsplus.com
                                        1250 Capital of Texas Highway South
                                        Three Cielo Center, Suite 601
                                        Austin, Texas 78746
                                        (512) 439-3230
                                        (512) 439-3232 (fax)

                                        Counsel for Appellants CorpSol, Inc.,
                                        Corporate Solutions, Inc., Corporate
                                        Solutions Services, Inc., and 4XE, Inc.


                                          3
                      CERTIFICATE OF CONFERENCE

      In compliance with Texas Rule of Appellate Procedure 10.1(a)(5), I certify

that I conferred with appellee’s lead counsel, Dan Price, about this motion. Mr.

Price informed me that appellee does not oppose the relief requested in this

motion.

                                             /s/ D. Todd Smith
                                             D. Todd Smith

                         CERTIFICATE OF SERVICE

      On August 11, 2015, in compliance with Texas Rule of Appellate Procedure

9.5, I served this document by e-service and e-mail to:

      Dan J. Price
      STONE LOUGHLIN & SWANSON LLP
      P.O. Box 30111
      Austin, Texas 78755
      dprice@slsaustin.com
      Counsel for Appellee


                                       /s/D. Todd Smith
                                       D. Todd Smith




                                         4